          Case 6:19-cv-00383-GAP-GJK
Filing # 84637981                      Document
                   E-Filed 02/08/2019 11:53:02  1-4 Filed 02/27/19 Page 1 of 4 PageID 48
                                               AM


                          IN THE CIRCUIT COURT OF THE 9TH JUDICIAL
                        CIRCUIT, IN AND FOR ORANGE COUNTY, FLORIDA

                                       CASE NO: 18-14093

         DANIEL J. NEWLIN, P.A., et al.,

               Plaintiffs,
         v.

         DEX MEDIA
         HOLDINGS, INC., et al.,

               Defendants.
         ________________________________/

                           ANSWER BY FENSTERSHEIB LAW GROUP,
                       ROBERT FENSTERSHEIB AND DAVID FENSTERSHEIB

               Defendants Fenstersheib Law Group, P.A., Robert Fenstersheib and David

         Fenstersheib, Answer the Complaint as follows:

               1.     Denied.

               2.     Without knowledge.

               3.     Without knowledge.

               4-6.   Admitted.

               7.     Defendants admit claims are asserted, but deny liable for such

         claims.

               8.     Admitted.

               9.     Without knowledge.

               10-17. Without knowledge.

               18.    Denied.

               19.    Denied.

               20-24. Denied.
Case 6:19-cv-00383-GAP-GJK Document 1-4 Filed 02/27/19 Page 2 of 4 PageID 49



     25.   Without knowledge.

     26-28. Denied.

     29.   Without knowledge.

     30-32. Denied.

     33-39. Without knowledge.

     40-81. These allegations are not directed to these Defendants.

     82.   Defendants incorporate their prior responses.

     83.   Defendants admit a claim is made but deny liability for such claim.

     84.   Without knowledge.

     85.   Without knowledge.

     86-92. Denied.

     93.   Defendants incorporate their prior responses.

     94.   Defendants admit a claim is made but deny liability for such claim.

     95.   Without knowledge.

     96.   Without knowledge.

     97-103. Denied.

     104. Defendants incorporate their prior responses.

     105. Defendants admit a claim is made but deny liability for such claim.

     106-111. Denied.

     112. Defendants incorporate their prior responses.

     113. Defendants admit a claim is made but deny liability for such claim.

     114. Without knowledge.

     115-119. Denied.
Case 6:19-cv-00383-GAP-GJK Document 1-4 Filed 02/27/19 Page 3 of 4 PageID 50



      120. Defendants incorporate their prior responses.

      121. Defendants admit a claim is made but deny liability for such claim.

      122. Without knowledge.

      123-127. Denied.

      128. Defendants incorporate their prior responses.

      129. Defendants admit a claim is made but deny liability for such claim.

      130-139. Denied.

      140. Defendants incorporate their prior responses.

      141. Defendants admit a claim is made but deny liability for such claim.

      142-149. Denied.

      150. Defendants incorporate their prior responses.

      151. Defendants admit a claim is made but deny liability for such claim.

      152-155. Denied.

      156. In further answering, Plaintiffs’ claims for liability based on an

alleged Conspiracy fail. To prove a civil conspiracy, Plaintiffs must show: (1) an

agreement between two or more parties; (2) to perform an unlawful act; (3) the

doing of some overt act in pursuance of the conspiracy; and (4) damage to plaintiff

as a result of the acts done under the conspiracy. In this case, Plaintiffs cannot

show that these Defendants entered into an agreement with anyone to perform

an unlawful act. These Defendants simply hired the Co-Defendant to perform

marketing, had no knowledge of any illegal or improper activities and certainly

did not enter into any agreement to perform any unlawful activities.
Case 6:19-cv-00383-GAP-GJK Document 1-4 Filed 02/27/19 Page 4 of 4 PageID 51



      157. In further answering, Plaintiffs claims for liability based on Aiding and

Abetting fail. To establish a claim for aiding and abetting a Plaintiff must prove:

(1) an underlying violation on the part of the primary wrongdoer; (2) knowledge of

the underlying violation by the alleged aider and abetter; and (3) the rendering of

substantial assistance in committing the wrongdoing by the alleged aider and

abettor.” Defendants had no knowledge of any underlying violation and their mere

payment of money for marketing does not constitute rendering “substantial

assistance”.

      158.     Defendants are entitled to recover their legal fees from the Plaintiff

under Section 817.41(6), Fla. Stat., and Section 501.2105(1), Fla. Stat.

      Wherefore, Defendants, demand judgment in their favor, plus an award of

attorney’s fees.

                             CERTIFICATE OF SERVICE

      I certify that a copy hereof was provided through the Florida E-Filing Portal

to Jason Herman, Esq., and Derrick Valkenburg, Esq., 7335 West Sand Lake

Road, Suite 300, Orlando, Florida 32819, on this February 8, 2019.

                                 /s/ MARK GOLDSTEIN
                                 FL Bar No: 882186
                                 1835 NE Miami Gardens Drive, Suite 211
                                 Miami, Florida 33179
                                 Telephone: (305) 342-4839
                                 E-Mail: markgoldsteinattorney@gmail.com
